DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 12/07/2020. Claims 1-8 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 12/07/2020 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SANNODO (US 20180257665 A1).
Regarding claim 1, SANNODO (Figs. 1-7) discloses a parking assist system (The vehicle 2 includes an automatic parking ECU 24; SANNODO at [0020]), comprising: a control device configured to control a powertrain including a transmission, a brake device (the actuator 29 operated by the driving force ECU 25 is a throttle actuator. The braking force ECU 26 controls the braking force by operating the actuator 29 of the vehicle 2 based on the request from the automatic parking ECU 24. As an example, the actuator 29 operated by the braking force ECU 26 is a brake actuator; SANNODO at [0047]), and a steering device to execute a driving process for autonomously moving a vehicle to a target position (The steering ECU 27 controls the steering by operating the actuator 29 of the vehicle 2 based on the request from the automatic parking ECU 24; SANNODO at [0048]); 
a steering operation member configured to receive a steering operation performed by an occupant of the vehicle to operate the steering device (The shift range control ECU 28 controls the shift range by operating the actuator 29 of the vehicle 2 based on the request from the automatic parking ECU 24; SANNODO at [0048]); 
a vehicle state detecting device configured to detect a state of the vehicle (The operation amount detection sensor 22 may include a brake pedal sensor; SANNODO at [0030]); and a notification device configured to be controlled by the control device to make a notification to the occupant (The HMI 23 includes, for example, a display for displaying an image, a speaker for an audio output, and an operation button or a touch panel for the driver to perform the input operation; SANNODO at [0031]), 
wherein in the driving process, the control device executes vehicle speed control, in which the powertrain and the brake device are controlled to control a vehicle speed, and steering control, in which the steering device is controlled to control a steering angle, when, during execution of the driving process (the vehicle control unit 10 adjusts the speed of the vehicle 2 such that the difference between the target speed for each position and the speed of the vehicle 2 becomes small; SANNODO at [0039]), the control device determines that the state of the vehicle is a suspension state in which the driving process should be temporarily suspended (compared with the interruption processing shown in FIG. 5, the only different point is that deceleration determination processing (S43) is inserted; SANNODO at [0077]), the control device causes the notification device to output a prescribed notification and executes a suspension process (the notification processing (S18) illustrated in FIG. 5. In other words, compared with the interruption processing shown in FIG. 5, the only different point is that deceleration determination processing (S43) is inserted; SANNODO at [0077]), and 
 in the suspension process, the control device executes the vehicle speed control to stop the vehicle and stops the steering control (the stop processing (S12), the range setting processing (S14), the flag setting processing (S16), and the notification processing (S18) illustrated in FIG. 5; SANNODO at [0077]).

Regarding claim 2, SANNODO discloses the claimed invention substantially as explained above. Further, SANNODO teaches wherein the control device stops the steering control when starting the suspension process (the stop processing (S12), the range setting processing (S14), the flag setting processing (S16), and the notification processing (S18) illustrated in FIG. 5; SANNODO at [0077]).

Regarding claim 3, SANNODO discloses the claimed invention substantially as explained above. Further, SANNODO teaches a braking operation member configured to receive a braking operation performed by the occupant to operate the brake device (in FIG. 6, as the determination processing (S28), the vehicle control unit 10 determines that the driving operation is the termination operation only at the time of only the brake pedal operation or when the combination of the brake pedal operation and the pressing operation of the “automatic parking termination” button, is received; SANNODO at [0082]), wherein the control device is configured to permit resumption of the driving process when an operation of at least the braking operation member is detected during execution of the suspension process (the shift range may be set to “N” (neutral) after it is fixed that the state becomes the state 42 and the state A3 in FIG. 4; SANNODO at [0084]).

Regarding claim 6, SANNODO discloses the claimed invention substantially as explained above. Further, SANNODO teaches a braking operation member configured to receive a braking operation performed by the occupant to operate the brake device (in FIG. 6, as the determination processing (S28), the vehicle control unit 10 determines that the driving operation is the termination operation only at the time of only the brake pedal operation or when the combination of the brake pedal operation and the pressing operation of the “automatic parking termination” button, is received; SANNODO at [0082]), wherein the control device is configured to permit resumption of the driving process when an operation of at least the braking operation member is detected during execution of the suspension process (compared with the interruption processing shown in FIG. 5, the only different point is that deceleration determination processing (S43) is inserted; SANNODO at [0077]), (the notification processing (S18) illustrated in FIG. 5. In other words, compared with the interruption processing shown in FIG. 5, the only different point is that deceleration determination processing (S43) is inserted; SANNODO at [0077])

Regarding claim 7, SANNODO discloses the claimed invention substantially as explained above. Further, SANNODO teaches wherein when the control device determines, during execution of the driving process, that the state of the vehicle is a cancellation state, in which the driving process should be canceled (the stop processing (S12), the range setting processing (S14), the flag setting processing (S16), and the notification processing (S18) illustrated in FIG. 5; SANNODO at [0077]), the control device causes the notification device to output a prescribed notification and executes a cancellation process, and in the cancellation process (the notification processing (S18) illustrated in FIG. 5. In other words, compared with the interruption processing shown in FIG. 5, the only different point is that deceleration determination processing (S43) is inserted; SANNODO at [0077]), the control device executes the vehicle speed control to stop the vehicle, and thereafter stops the vehicle speed control and stops the steering control (the stop processing (S12), the range setting processing (S14), the flag setting processing (S16), and the notification processing (S18) illustrated in FIG. 5; SANNODO at [0077]).
Regarding claim 8, SANNODO discloses the claimed invention substantially as explained above. Further, SANNODO teaches wherein the control device is configured to determine that the state of the vehicle is the cancellation state when the control device detects a steering operation on the steering operation member during execution of the driving process (The operation amount detection sensor 22 may include a brake pedal sensor; SANNODO at [0030]) and (the stop processing (S12), the range setting processing (S14), the flag setting processing (S16), and the notification processing (S18) illustrated in FIG. 5; SANNODO at [0077]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over SANNODO (US 20180257665 A1) as applied to claim 1 above, in view of NAKAMURA (WO 2018/193577 A1).

Regarding claim 4, SANNODO discloses the claimed invention substantially as explained above, but does not explicitly wherein when the control device determines, during execution of the driving process, that the state of the vehicle is a cancellation state, in which the driving process should be canceled, the control device causes the notification device to output a prescribed notification and executes a cancellation process, and in the cancellation process, the control device executes the vehicle speed control to stop the vehicle, and thereafter stops the vehicle speed control and stops the steering control. However, NAKAMURA teaches or at least suggests wherein when the control device determines, during execution of the driving process (The parking support control device controls the engine by the engine control unit, the brake by the brake control unit, and the transmission by the transmission control unit via the vehicle body control unit; [0021]), that the state of the vehicle is a cancellation state, in which the driving process should be canceled (On the other hand, if it is determined in step S31 that there is a possibility of injury, the parking support control unit 6 cancels the parking support (step S32). When the parking support is released, the vehicle 31 switches to manual driving; [0051]), the control device causes the notification device to output a prescribed notification and executes a cancellation process (… as shown in FIG. 8, the parking support control unit 6 indicates that the wheel 312 of the vehicle 31 may be damaged before the step of releasing the parking support (step S32). A warning is displayed on the display 9 (step S311). In addition, step S11 and step S32 may be executed at the same time; NAKAMURA at [0062] and (a warning indicating that the wheel 312 of the vehicle 31 may be damaged before the parking support is released is displayed in the same manner as described with reference to FIG. 9 in the second embodiment. It may be displayed in 9; NAKAMURA at [0093]), and in the cancellation process, the control device executes the vehicle speed control to stop the vehicle, and thereafter stops the vehicle speed control and stops the steering control (the parking support control unit 6 cancels the parking support as in the first embodiment (FIG. 7). Canceling the parking support in the seventh embodiment means stopping the vehicle 31 and switching to manual driving. If it is determined that there is no possibility of injury, the parking support control unit 6 continues parking support; NAKAMURA at [0092]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed inventio to have modified SANNODO to include the control device determines, during execution of the driving process, as taught by NAKAMURA in order to prevent a wheel from being damaged by contact with a low obstacle which does not interact with a vehicle body but interacts with the wheel.

Regarding claim 5, SANNODO, as modified by NAKAMURA discloses the claimed invention substantially as explained above. Further, NAKAMURA teaches or at least suggests  wherein the control device is configured to determine that the state of the vehicle is the cancellation state when the control device detects a steering operation on the steering operation member during execution of the driving process (… as shown in FIG. 8, the parking support control unit 6 indicates that the wheel 312 of the vehicle 31 may be damaged before the step of releasing the parking support (step S32). A warning is displayed on the display 9 (step S311). In addition, step S11 and step S32 may be executed at the same time; [0062] and (a warning indicating that the wheel 312 of the vehicle 31 may be damaged before the parking support is released is displayed in the same manner as described with reference to FIG. 9 in the second embodiment. It may be displayed in 9; [0092]-[0093]

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663